Exhibit 10.5
EXECUTION VERSION




SECOND INCREMENTAL ASSUMPTION AGREEMENT
SECOND INCREMENTAL ASSUMPTION AGREEMENT, dated as of July 25, 2016 (this
“Agreement”), by and among Computer Sciences Corporation, a Nevada corporation
(the “Company”), and the incremental lenders party hereto (in such capacity,
collectively, the “Incremental Lenders” and each, individually, an “Incremental
Lender”) and consented to, with respect to the New Lender (as defined below)
only, and accepted by Citibank, N.A., as administrative agent (the “Agent”) for
the Lenders party to the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Company, each lender from time to time party thereto (the
“Lenders”), and the Agent have entered into that certain Amended and Restated
Credit Agreement dated as of October 11, 2013 (as amended by Amendment No. 1 to
the Credit Agreement dated as of April 21, 2016 and Amendment No. 2 to Credit
Agreement dated as of June 21, 2016, as supplemented by Incremental Assumption
Agreement dated as of June 15, 2016 and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”) (capitalized terms not otherwise defined in
this Agreement have the same meanings assigned thereto in the Credit Agreement);
and
WHEREAS, the Company intends, by notice to the Agent delivered pursuant to
Section 2.20 of the Credit Agreement, to request Incremental Commitments in an
aggregate principal amount of $100,000,000.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Incremental Lenders and the Incremental Commitments. Pursuant to
Section 2.20 of the Credit Agreement and subject to the satisfaction or waiver
of the conditions to effectiveness of this Agreement set forth in Section 4 of
this Agreement:
(a)    Each Incremental Lender severally agrees to provide Incremental
Commitments in the principal amount for such Incremental Lender set forth on
Schedule A hereto. The aggregate principal amount of the Incremental Commitments
being provided by all of the Incremental Lenders pursuant to this Agreement is
$100,000,000.
(b)    The portion of the Incremental Commitments set forth on Schedule A hereto
under the heading “Incremental Commitments that are Tranche A Commitments” (the
“Incremental Tranche A Commitments”) shall have terms identical to the terms of
the Tranche A Commitments outstanding under the Credit Agreement immediately
prior to the Effective Date (including, without limitation, with respect to the
maturity date, pricing, mandatory prepayments and voluntary prepayments) and
shall otherwise be subject to the provisions of the Credit Agreement and the
other Loan Documents. The portion of the Incremental Commitments set forth on
Schedule A hereto under the heading “Incremental Commitments that are Tranche B
Commitments” (the “Incremental Tranche B Commitments”) shall have terms
identical to the terms of the Tranche B Commitments outstanding under the Credit
Agreement immediately prior to the Effective Date (including, without
limitation, with respect to the maturity date, pricing, mandatory prepayments
and voluntary prepayments) and shall otherwise be subject to the provisions of
the Credit Agreement and the other Loan Documents. On and after the Effective
Date, each reference to (x)(i) a “Tranche A Commitment” or “Tranche A
Commitments” or (ii) a “Tranche A Advance” or “Tranche A Advances” in the Credit


1
    

--------------------------------------------------------------------------------




Agreement or herein shall be deemed to include the Incremental Tranche A
Commitments and any Incremental Advances made in respect of the Incremental
Tranche A Commitments, as applicable, established pursuant to this Agreement and
all other related terms will have correlative meanings and (y)(i) a “Tranche B
Commitment” or “Tranche B Commitments” or (ii) a “Tranche B Advance” or “Tranche
B Advances” in the Credit Agreement or herein shall be deemed to include the
Incremental Tranche B Commitments and any Incremental Advances made in respect
of the Incremental Tranche B Commitments, as applicable, established pursuant to
this Agreement and all other related terms will have correlative meanings.
(c)    Each of the parties hereto hereby agrees that the Agent may take any and
all action as may be reasonably necessary to ensure that all Incremental
Advances, when originally made, are included in each Borrowing of outstanding
Advances under the Tranche A Facility and the Tranche B Facility, as applicable,
on a pro rata basis.
SECTION 2.    Amendment to the Credit Agreement.
(a)    From and after the Effective Date, Schedule I to the Credit Agreement is
hereby replaced in its entirety with Schedule I hereto.
SECTION 3.    Representations and Warranties. By its execution of this
Agreement, the Company hereby represents and warrants to the Incremental Lenders
that:
(a)    the representations and warranties set forth in Article IV of the Credit
Agreement are correct in all material respects (except those representations and
warranties qualified by materiality, which shall be true and correct) on and as
of the Effective Date, as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates only to an
earlier date, in which case it was correct in all material respects (except
those representations and warranties qualified by materiality, which shall be
true and correct) as of such earlier date; and
(b)    on and as of the Effective Date, no Event of Default or Potential Event
of Default shall have occurred and be continuing or would result from the
effectiveness of the Incremental Commitments.
SECTION 4.    Conditions of Effectiveness of the Incremental Commitments. This
Agreement shall become effective on the date (the “Effective Date”) when (unless
otherwise agreed among the Incremental Lenders and the Company, and consented to
by the Agent (such consent not to be unreasonably withheld or delayed)) the
Agent shall have received:
(a)    an executed counterpart of this Agreement from the Company, the Agent and
each Incremental Lender;
(b)    copies of the resolutions of the Board of Directors of the Company,
approving this Agreement, certified as of the Effective Date by the Secretary or
an Assistant Secretary of the Company;
(c)    a favorable opinion of William L. Deckelman, Jr., Esq., General Counsel
of the Company, dated the Effective Date;
(d)    a certificate of an authorized officer of the Company, dated the
Effective Date, stating that the representations and warranties of the Company
contained in Section 3 of this Agreement are correct; and


2
    

--------------------------------------------------------------------------------




(e)    a notice from the Company requesting the Incremental Commitments and
satisfying the requirements set forth in Section 2.20(a) of the Credit
Agreement.
SECTION 5.    Acknowledgment of New Lender. Commonwealth Bank of Australia (the
“New Lender”) (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all the requirements to be a
Lender under Section 9.07(b)(iii), (v) and (vi) of the Credit Agreement (subject
to such consents, if any, as may be required under Section 9.07(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of its Incremental Commitments, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by its Incremental Commitments and either it, or the
Person exercising discretion in making its decision to provide its Incremental
Commitments, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received, or has been accorded
the opportunity to receive, copies of the most recent financial statements
delivered pursuant to Section 5.01(b) thereof and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to provide its Incremental Commitments and (vi)
it has, independently and without reliance upon the Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and to provide
its Incremental Commitments; and (b) agrees that (i) it will, independently and
without reliance on the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
SECTION 6.    Reference to and Effect on the Credit Agreement and the other Loan
Documents.
(a)    On and after the Effective Date, each reference in the Credit Agreement
to (i) “this Agreement,” “hereunder,” “hereof” or words of like import referring
to the Credit Agreement, and each reference in any other Loan Document to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Agreement, (ii) each Incremental Lender (x) shall become a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents
and (y) shall have a “Tranche A Commitment” or “Tranche B Commitment”, as
applicable, under the Credit Agreement.
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.
(d)    On and after the Effective Date, this Agreement is subject to the
provisions of Section 9.01 of the Credit Agreement and constitutes a Loan
Document.
SECTION 7.    Costs and Expenses. The Company agrees to pay promptly on demand
all reasonable costs and out-of-pocket expenses of the Agent (in its capacity as
such) in connection with the


3
    

--------------------------------------------------------------------------------




preparation, execution, delivery and administration, modification and amendment
of this Agreement (including, without limitation, the reasonable fees and
out-of-pocket expenses of a single counsel for the Agent with respect thereto
and with respect to advising the Agent as to its rights and responsibilities
hereunder) in accordance with the terms of Section 9.04 of the Credit Agreement.
SECTION 8.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
SECTION 10.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.
[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
COMPUTER SCIENCES CORPORATION, as the Company
By:
/s/ H.C. Charles Diao
 
Name: H.C. Charles Diao
 
Title: Vice President and Finance and Corporate Treasurer









4
    

--------------------------------------------------------------------------------






DANSKE BANK A/S, as an Incremental Lender
By:
/s/ Frederick Pederson
 
Name: Frederick Pederson
 
Title: Director
 
By:
/s/ Steffen Daugaard Nielsen
 
Name: Steffen Daugaard Nielsen
 
Title: Director



COMMONWEALTH BANK OF AUSTRALIA, as an Incremental Lender
By:
/s/ Traley Mu
 
Name: Traley Mu
 
Title: Senior Associate



[if second signature block is required]
By:
 
 
Name:
 
Title:





[Signature Page to CSC Second Incremental Assumption Agreement]
    

--------------------------------------------------------------------------------




Consented to (with respect to the New Lender only)


[Signature Page to CSC Second Incremental Assumption Agreement]
    

--------------------------------------------------------------------------------





and Accepted By:
CITIBANK, N.A., as Agent
By:
/s/ Susan Olsen
 
Name: Susan Olsen
 
Title: Vice President













[Signature Page to CSC Second Incremental Assumption Agreement]
    

--------------------------------------------------------------------------------






SCHEDULE A


INCREMENTAL COMMITMENTS




Name of Incremental Lender
Incremental Commitments that are Tranche A Commitments
Incremental Commitments that are Tranche B Commitments
Danske Bank A/S
$30,000,000.00
$0.00
Commonwealth Bank of Australia
$0.00
$70,000,000.00
Total
$30,000,000.00
$70,000,000.00







    

--------------------------------------------------------------------------------






Schedule I


LENDERS’ COMMITMENTS


Lender
Tranche A Commitment
Tranche B Commitment
Swing Line Commitment
Citibank, N.A.


US$145,000,000.00




US$55,000,000.00




US$200,000,000.00


Bank of America, N.A.


US$245,000,000.00




US$55,000,000.00




US$200,000,000.00


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


US$245,000,000.00




US$55,000,000.00




US$200,000,000.00


JPMorgan Chase Bank, N.A.


US$53,000,000.00




US$27,000,000.00




US$200,000,000.00


Mizuho Bank, Ltd.


US$153,333,333.34




US$46,666,666.66


 
Barclays Bank PLC


US$115,000,000.00




US$35,000,000.00


 
Royal Bank of Canada


US$300,000,000.00


 
 
Sumitomo Mitsui Banking Corporation


US$150,000,000.00


 
 
Scotiabank Europe plc
 


US$35,000,000.00


 
The Bank of Nova Scotia


US$115,000,000.00


 
 
The Royal Bank of Scotland plc


US$53,666,666.66




US$16,333,333.34


 
Wells Fargo Bank, National Association


US$45,000,000.00




US$35,000,000.00


 
Commerzbank AG, New York Branch


US$75,000,000.00




US$20,000,000.00


 
Danske Bank A/S


US$125,000,000.00


 
 
Goldman Sachs Bank USA


US$125,000,000.00


 
 
Lloyds TSB Bank plc


US$75,000,000.00




US$20,000,000.00


 
DBS Bank Ltd.
 


US$70,000,000.00


 
Intesa SanPaolo S.p.A.


US$70,000,000.00


 
 
Capital One


US$70,000,000.00


 
 
PNC Bank, National Association


US$55,000,000.00




US$15,000,000.00


 



    

--------------------------------------------------------------------------------




Standard Chartered Bank


US$55,000,000.00




US$15,000,000.00


 
The Bank of New York Mellon


US$70,000,000.00


 
 
U.S. Bank, National Association


US$70,000,000.00


 
 
Commonwealth Bank of Australia
 


US$70,000,000.00


 
   Total Commitments:
US$2,410,000,000.00
US$570,000,000.00
US$800,000,000.00







#88465753v7    


    